Case 15-01345        Doc 63     Filed 04/04/19     Entered 04/04/19 11:56:28          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-01345
         Scott W Reichert
         Lynnae B Reichert
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/15/2015.

         2) The plan was confirmed on 04/24/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/19/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $215,415.00.

         10) Amount of unsecured claims discharged without payment: $18,947.84.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-01345       Doc 63        Filed 04/04/19    Entered 04/04/19 11:56:28                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor               $71,464.20
        Less amount refunded to debtor                              $1.32

 NET RECEIPTS:                                                                                    $71,462.88


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $3,510.23
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $7,510.23

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP                 Unsecured      2,349.00       2,349.54         2,349.54      2,349.54        0.00
 CACH LLC                         Unsecured      7,977.00       7,576.94         7,576.94      7,576.94        0.00
 CAPITAL ONE BANK USA             Unsecured      1,315.00       1,065.94         1,065.94      1,065.94        0.00
 CAVALRY SPV I LLC                Unsecured         229.00        228.96           228.96        228.96        0.00
 CERASTES LLC                     Unsecured      2,377.00       2,209.05         2,209.05      2,209.05        0.00
 CONSUMER FINANCIAL SERVICES      Secured        3,439.00       3,439.00         3,439.00      3,439.00     174.15
 DISCOVER BANK                    Unsecured      1,184.00       1,111.87         1,111.87      1,111.87        0.00
 EASTSIDE FINANCE CO              Secured        4,176.02       1,957.36         1,957.36      1,957.36     117.01
 FEDERAL NATIONAL MORTGAGE AS     Secured        6,814.00       6,429.13         6,429.13      6,429.13        0.00
 FEDERAL NATIONAL MORTGAGE AS     Secured             0.00          0.00             0.00           0.00       0.00
 FORD MOTOR CREDIT CO             Unsecured     10,544.00     13,789.35        13,789.35      13,789.35        0.00
 JP MORGAN CHASE BANK NA          Unsecured     16,465.00     16,533.08        16,533.08       4,702.24        0.00
 LVNV FUNDING                     Unsecured         800.00        723.61           723.61        723.61        0.00
 LVNV FUNDING                     Unsecured         269.00        362.44           362.44        362.44        0.00
 MIDLAND FUNDING LLC              Unsecured      3,433.00       3,433.23         3,433.23      3,433.23        0.00
 MITSUBISHI MOTORS CREDIT OF AM   Secured       12,423.95     12,423.95        12,423.95      12,423.95     198.09
 PORTFOLIO RECOVERY ASSOC         Unsecured         334.00        334.70           334.70        334.70        0.00
 PORTFOLIO RECOVERY ASSOC         Unsecured         664.00        663.85           663.85        663.85        0.00
 THD/CBNA                         Unsecured         719.00           NA               NA            0.00       0.00
 MIRAMEDRG/SHERMAN HOSPITAL       Unsecured          83.00           NA               NA            0.00       0.00
 CHASE                            Unsecured      2,449.00            NA               NA            0.00       0.00
 CHASE                            Unsecured      1,436.00            NA               NA            0.00       0.00
 CHASE                            Unsecured      1,087.00            NA               NA            0.00       0.00
 CHASE                            Unsecured         743.00           NA               NA            0.00       0.00
 ALEXIAN BROTHERS HEALTH          Unsecured         600.00           NA               NA            0.00       0.00
 THE TULLIS GROUP INC             Unsecured      3,761.00           0.00             0.00           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-01345       Doc 63      Filed 04/04/19    Entered 04/04/19 11:56:28              Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                    Claim         Claim         Claim        Principal        Int.
 Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
 TIMBER TRAILS HOMEOWNERS ASSO Secured             0.00          0.00          0.00           0.00         0.00
 TIMBER TRAILS HOMEOWNERS ASSO Secured           638.93        638.93        638.93        638.93        23.31


 Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00              $0.00                    $0.00
       Mortgage Arrearage                              $6,429.13          $6,429.13                    $0.00
       Debt Secured by Vehicle                        $14,381.31         $14,381.31                  $315.10
       All Other Secured                               $4,077.93          $4,077.93                  $197.46
 TOTAL SECURED:                                       $24,888.37         $24,888.37                  $512.56

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                $0.00                 $0.00
        Domestic Support Ongoing                            $0.00                $0.00                 $0.00
        All Other Priority                                  $0.00                $0.00                 $0.00
 TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                          $50,382.56         $38,551.72                    $0.00


 Disbursements:

        Expenses of Administration                          $7,510.23
        Disbursements to Creditors                         $63,952.65

 TOTAL DISBURSEMENTS :                                                                      $71,462.88




UST Form 101-13-FR-S (9/1/2009)
Case 15-01345        Doc 63      Filed 04/04/19     Entered 04/04/19 11:56:28            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
